Citation Nr: 1011105	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  06-19 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1979 to February 1983.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2005 rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2008, a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  In May 2008 these matters were remanded for further 
development.


FINDINGS OF FACT

1.  It is not shown that the Veteran sustained a right knee 
injury in service, or that a right knee disability was 
manifested during his active service; arthritis of the right 
knee was not manifested in the first postservice year; and 
his current right knee disability is not shown to be related 
to his service.

2.  It is not shown that the Veteran sustained a right ankle 
injury in service, or that a right ankle disability was 
manifested during his active service; any current right ankle 
disability is not shown to be related to his service.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Service connection for a right ankle disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

Letters in June 2004, May 2008 and August 2008 informed the 
Veteran of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The letters advised the Veteran that 
he should submit any medical evidence pertinent to his 
claims.  The 2008 letters provided notice regarding 
disability rating and an effective date of award.  (See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006)).  Te Veteran 
did not receive complete VCAA-compliant notice prior to the 
initial adjudications in these matters, however, his claims 
were readjudicated after full notice was issued, and after he 
had opportunity to respond and additional development was 
completed (curing any notice timing defect).  See July 2009 
supplemental statement of the case.

The Veteran's complete service treatment records (STRs) are 
unavailable.  Accordingly, VA has a heightened duty to assist 
him in developing his claims.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  This duty includes a search for alternate 
source medical records, as well as a heightened obligation on 
the Board's part to explain its findings and conclusions, and 
carefully consider the benefit-of-the-doubt rule.  See Cromer 
v. Nicholson, 19 Vet. App. 215 (2005).  In several statements 
and in testimony at the Travel Board hearing, the Veteran 
reported he received treatment for ankle and knee injuries in 
service.  He recalled that such injuries occurred in April 
and May 1981, and that his ankle was casted for 4 to 6 weeks.  
He identified the treatment facility as the Bassett Army 
Hospital, Fort Wainwright, Alaska.  In the May 2008 remand 
the Board ordered development for records of such treatment.  
The response was that there were no records for the Veteran 
from 1981 available from that facility (records of 1982 
treatment the Veteran received at Bassett Army Hospital 
pertained to unrelated problems).  The Veteran's pertinent 
postservice treatment records have been secured.  He has not 
identified any pertinent records that remain outstanding, and 
in September 2008 correspondence indicated he did not have 
any additional evidence to submit.  The Veteran was afforded 
a VA examination in September 2008 (with an addendum to the 
report containing explanation in June 2009).  As will be 
discussed in greater detail below, the examination report 
with the addendum provide adequate information to address the 
matters at hand.  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of these claims. 

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).

The Veteran's available STRs do not show ankle or knee 
injuries, and do not mention complaints of or treatment for a 
right knee or right ankle disability.  A report of a December 
1982 hospitalization describes treatment the Veteran received 
for a head injury he sustained in a fight.  On January 1983 
separation examination, the Veteran reported a history of 
broken bones; it was not noted when such injury occurred or 
what bones were involved.  On physical examination the 
Veteran's lower extremities were normal on clinical 
evaluation.

July 1983 to November 1988 treatment records from Cook County 
Hospital include a May 26, 1987 record which notes that the 
Veteran was seen for complaints of right knee pain and 
swelling following a twisting injury 4 days prior.  There was 
obvious instability of the knee; the assessment was possible 
cartilage injury.  It was noted that the Veteran would be 
referred to the "ortho sports" clinic.  The records contain 
no further mention of right knee [or right ankle] problems.

VA treatment records from 2004 to 2008 show the Veteran 
received treatment, including 2004 and 2007 surgeries 
(meniscal tear repair in 2004, total knee replacement (TKR in 
December 2007)), for right knee disability.  A May 2005 
record notes complaints of right ankle pain.

On September 2008 VA examination, the Veteran reported that 
while participating in sports in the military, he sustained 
an injury which resulted in a right ankle fracture and 
swelling of the right knee.  Physical examination of the 
right ankle revealed normal range of motion without gross 
deformity.  An X-ray of the ankle was interpreted as 
essentially unremarkable.  The diagnoses were post TKR right 
knee disability and healed right ankle fracture.  The 
examiner opined that the disability currently seen in the 
right knee was at least likely as not related to the 
Veteran's service injury.  

Because the September 2008 VA examiner had not identified the 
injury in service to which he related the Veteran's right 
knee disability, and had not opined regarding right ankle 
disability, the Veteran's claims file was returned to that 
examiner for review and further comment/clarification.  In a 
June 2009 addendum, the examiner stated:

"The records are again present and have been reviewed.  
The records reveal that X-rays taken revealed a healed 
ankle fracture being present."  

The examiner offered the additional opinion:

"It is not as likely as not that the [V]eteran's ankle 
condition is related to military service."

The examiner provided the following explanation of 
rationale:

"The [V]eteran's chart failed to reveal any 
documentation in the medical records corresponding to an 
inservice ankle/knee injury in that there is no medical 
documentation of any ankle injury.  Since it is lacking 
in the medical treatment records, the latter condition 
cannot be related to the Veteran's inservice history.  
The injuries recorded were obtained from the verbal 
history of the Veteran but could not be documented in 
his medical records."

Right Knee:

The record shows that the Veteran has a right knee 
disability, i.e., status post TKR with severe residuals.  
What he must show to establish service connection for such 
disability is that it is related to his active service/injury 
or event therein.  A right knee disability was not manifested 
in service, and arthritis of the right knee was not 
manifested in the first postservice year.  Consequently, 
service connection for a right knee disability on the basis 
that it became manifest in service, and persisted, or on a 
presumptive basis (for arthritis of the knee as a chronic 
disease under 38 U.S.C.A. § 1112) is not warranted.

The Veteran may still establish service connection for a 
right knee disability if competent (medical) evidence relates 
such disability to his service.  See 38 C.F.R. § 3.303.  In 
the report of a September 2008 VA examination, the examiner 
related the Veteran's right knee disability to an injury in 
service; however, in a June 2009 addendum, he indicated that 
this opinion was based on the Veteran's self-report of such 
injury, and noted that the injury in service was 
undocumented.  The Board notes the Veteran's accounts that he 
sustained a knee injury in service and has had knee 
complaints ever since.  Inasmuch as such injury in service is 
not shown or noted in separation examination history or noted 
in postservice clinical records until many years after 
service (being first reported in connection with his claim 
for compensation), because the Veteran's lower extremities 
were found to be normal on clinical evaluation on separation, 
and because the record includes contemporaneous documentation 
of a postservice injury to the (in 1987, when incidentally 
there was no menton of an injury in service), the Board finds 
the Veteran's accounts self-serving, compensation-driven, and 
not credible, and that a right knee injury in service is not 
shown.  In LeShore v. Brown, 8 Vet. App. 405 (1995), the U.S. 
Court of Appeals for Veterans Claims (Court) held that a 
medical opinion based solely upon an unsubstantiated history 
related by a veteran may not accepted as probative evidence.  
Consequently, the Board finds the September 2008 VA opinion 
regarding the etiology of the Veteran's right knee to be 
without probative value.  

There is no further competent (e.g., medical opinion) 
evidence that addresses the etiology of the Veteran's current 
right knee disability.  The Board has considered whether 
another medical opinion in this matter is necessary, but 
finds that (because there is no injury or event in service to 
which the knee disability could be related, and there is 
evidence of a postservice injury to the right knee) another 
VA examination is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for his right knee disability. 
Therefore, the benefit of the doubt rule does not apply; the 
claim must be denied.

Right ankle:

It is reasonably shown that the Veteran has a right ankle 
disability.  The record shows diagnoses of a healed (and 
essentially asymptomatic) fracture of the ankle.  What he 
must further show to establish service connection for such 
disability is that it is related to his service/and injury or 
event therein.  In that regard it is noteworthy that his 
accounts of an ankle injury in service uncorroborated by, and 
inconsistent with, his STRs that are available.  
Significantly, there was no mention of an ankle injury in 
history compiled in connection with his service separation 
examination; and on clinical evaluation on separation, his 
lower extremities were found to be normal.  Furthermore, the 
only competent (medical) evidence that addresses the matter 
of a nexus between the Veteran's current right ankle 
disability and his service (the June 2009 addendum to the 
September 2008 V examiner's report is against the Veteran's 
claim.  

Finally, it is also noteworthy that the record does not show 
any mention or right ankle disability or complaints until the 
filing of the Veteran's claim seeking service connection for 
such disability (more than 20 years after his discharge from 
service in February 1983).  May 2005 VA treatment records 
note a complaint of right ankle pain.  A lengthy time 
interval between service and the initial post-service 
notation of complaints or findings pertaining to a disability 
for which service connection is sought is, of itself, a 
factor for consideration against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against this claim.  
Accordingly, the claim must be denied 




ORDER

Service connection for a right knee disability is denied.

Service connection for a right ankle disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


